Title: To Thomas Jefferson from John Shee, 9 February 1808
From: Shee, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Collectors office Philadelphia 9th February 1808
                  
                  I am honored by your letter of the 29th. past—and ever gratified in complying with your desires.
                  Enclosed you have bill lading for the articles received here by the ship Fabius the cost as by the annexed account $42.78 added to the two sums you mention, making $52.68. With the most respectful Consideration; I have the honor to be 
                  Sir Your Obedient humble Servant
                  
                     Jno Shee, Collector
                  
                  
                     
                        
                           
                              Statement of Charges vizt
                           
                           
                              Freight
                              24.
                              42
                           
                           
                              Duty & Perrmit
                              17.
                              69
                           
                           
                              Porterage
                              
                                 0.
                              
                              
                                 67
                              
                           
                           
                              
                              42.
                              78
                           
                           
                              
                              
                              
                              
                           
                           
                              Amot of Charges
                              }
                              8.
                              09
                           
                           
                              
                                 ⅌ former Bills recd
                              
                                 1.
                              
                              
                                 81
                              
                           
                           
                              
                              $52.
                              68
                           
                        
                     
                  
               